Title: To John Adams from Samuel Smith, 24 July 1799
From: Smith, Samuel
To: Adams, John


				
					
					Baltimore July 24, 1799
				
				I Do myself the honor to Inclose you a publication of the Committee of this City, whether it will have the desired effect contemplated I cannot yet determine. The following Expression Induced me to address you. We are informed by the Sect. of War that the Finances of the U. S. did not admit of a larger appropriation than twenty thousand Dollars towards the fortifications to be erected near our City.This information is Certainly not Calculated to make a very favorable impression on the public Mind. What will foreign powers think when they are told from the Sect of War that our finances are Such that more than twenty thousand dollars Could not be Spared to fortify A City known to be of the Commercial Consequence of Baltimore. But is the Secretary correct—on recurring to the Appropriation Laws, I find that, in May 1798, the Sum of two hundred & fifty thousand dollars were appropriated for fortifying the Ports & harbours &, in June following, a further sum of twenty five thousand, making together, with the Amount unexpended of former appropriations, a sum between $420 & $440 thousand dollars, of which there remained unexpended on the 30 September last, agreeably to the report of the Secty. of the Treasury 326 thousand dolls. And of this last Sum, I am inclined to believe, a Considerable proportion remain still unexpended. From this Statement, I cannot but hope & believe that you will be of Opinion that a larger Amount than twenty thousand dollrs. ought to be granted. I am informed that the last Estimate States 60 thousand Dollars as the sum required—however, I presume that twenty five thousand, in Addition to that already expended, would be as much as Could be expended this summer. With the greatest Respect / I have the Honor to be
/ your Obedt Servt 
				
					
				
				
			